Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 5, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  150427                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                    SC: 150427                                        Justices
  In re D. Q. FERGUSON, Minor.                                      COA: 321545
                                                                    Oakland CC Family Division:
                                                                    13-815282-NA

  _______________________________________/

        On order of the Court, the application for leave to appeal the October 16, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 5, 2014
           s1202
                                                                               Clerk